BERRY, J.
Appellant was convicted in the district court of Erath county for the offense of negligent homicide, and his punishment assessed at a fine of $1,000. and one hour in. jail. The record is before us without a statement of facts or bills of exception. The indictment charges the appellant with the offense of murder, and the verdict is one that could have been rendered under this indictment. ' There being nothing else before this court for review, it is our opinion that the judgment of the trial court should be affirmed.
PER CURIAM. The foregoing opinion of tiie Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.